Citation Nr: 0937493	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-32 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from July 1966 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran is service-connected for bipolar disorder 
evaluated as 100 percent disabling, hemorrhoids evaluated as 
nondisabling, and tinea versicolor evaluated as nondisabling.

2.  The Veteran is not in need of regular aid and attendance 
in performing his activities of daily living as a result of 
his service-connected disabilities, nor is he housebound.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance of another person or on 
account of being permanently housebound are not met.  38 
U.S.C.A. §§ 1114(l), 1502, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.352 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
May 2006, prior to the initial AOJ decision on his claim.  
The Board finds that the notice provided fully complies with 
VA's duty to notify.  Likewise, the Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Indeed, the Veteran submitted evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the Veteran, and any error 
in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claim in June 2006.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Special monthly compensation is payable to a veteran whose 
service-connected disabilities leave him/her so helpless as 
to be in need of regular aid and attendance. 38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b).  Determinations as to factual 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the veteran to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable, frequent need to adjust prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, inability to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care and assistance on a regular basis to 
protect the Veteran from hazards or dangers incident to 
his/her daily environment.  38 C.F.R. § 3.352(a).  

In determining the need for aid and attendance, it is not 
required that all of the disabling conditions enumerated be 
found to exist before a favorable rating may be made; the 
particular personal functions, which the veteran is unable to 
perform, should be considered in connection with his 
condition as a whole, and the need for aid and attendance 
must only be regular, not constant.  Id.  The Board must 
specifically consider whether the enumerated factors are 
present, and the factors must be considered in connection 
with the veteran's condition as a whole; for a favorable 
rating, at least one of the enumerated factors must be 
present.  Turco v. Brown, 9 Vet. App. 222, 224-5 (1996).  

"Bedridden" will also be a proper basis for the 
determination of aid and attendance.  "Bedridden" means a 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  
Determinations that the person is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.351(a).

Entitlement to additional compensation by reason of being 
housebound are awarded where the veteran has a service-
connected disability evaluated as 100 percent disabling under 
VA's Schedule for Rating Disabilities, and (1) has additional 
disability or disabilities independently ratable at 60 
percent or more; or (2) is "permanently housebound" by 
reason of service-connected disability or disabilities (i.e., 
the Veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the service-
connected disability or disabilities and resultant 
confinement will continue throughout his lifetime).  38 
U.S.C.A. § 1114.  

The Veteran is currently service-connected for bipolar 
disorder evaluated as 100 percent disabling since June 1992, 
hemorrhoids evaluated as nondisabling and tinea versicolor 
evaluated as nondisabling.  He also has been adjudicated as 
competent to handle his VA funds since November 1995.

The evidence of record relevant to the Veteran's claim 
consists of VA treatment records from February 2008 through 
March 2009, report of VA examination for Aid and Attendance 
completed in June 2006, and three Aid and Attendance 
statements dated in April 2006, August 2006 and December 
2006.  The Board finds that none of this evidence shows that 
the Veteran is in need of regular aid and attendance, is 
bedridden, or is permanently housebound due to his service-
connected disabilities.  Rather the evidence shows that any 
need for aid and attendance is due to his nonservice-
connected disabilities.  

The recent VA treatment records reveal that the Veteran is 
treated for the following active problems:  lymphadenopathy, 
male erectile disorder, sleep apnea, treatment compliance 
problems, osteoarthrosis of the spine, hypercalcemia, chronic 
kidney disease, elevated prostate specific antigen, deep vein 
thrombosis, rectal bleeding, type II diabetes mellitus, 
atrial fibrillation, polyneuropathy, postsurgical status of 
cardiac pacemaker, gout, urinary incontinence, hypertension, 
hyperlipidemia, obesity, bipolar disorder, and hearing 
disorders.  These treatment records show the Veteran is 
living in an unlicensed assisted living facility with a 
caregiver who assists him with bathing, dressing, meal 
preparation, transportation, medication compliance and 
emotional support.  They also show the Veteran's treatment 
has mostly been for hypoglycemic episodes due to type II 
diabetes mellitus with poor diet compliance, hypercalcemia, 
bowel and urine incontinence and gastroenteritis.  None of 
these records show specific treatment for the Veteran's 
service-connected bipolar disorder.  An April 2008 treatment 
note states that the Veteran needs help with activities of 
daily living as he is "prone to sleep attacks."  He is 
known to have sleep apnea and admitted to poor compliance 
with CPAP.  

The Aid and Attendance statement dated in April 2006 shows 
diagnoses of elevated prostate antigen, deep veinous 
thrombosis, type II diabetes mellitus, atrial fibrillation, 
polyneuropathy, postsurgical status of cardiac pacemaker, 
gout, hypertension, hyperlipidemia, obesity, attention 
deficit disorder, and bipolar disorder.  His medications 
include Warfarin, Lithium, Tramadol, Terazosin, Trazadone, 
Gabapentin, Respiradone, Simvastatin, Allopurinal and 
Ritalin.  It is noted that the Veteran does not need 
assistance dressing, bathing, eating, or walking, but does 
need help transferring from the bed to a chair.  He is not 
incontinent of bowel, but does have bladder incontinence.  He 
could fully use his upper extremities but only partially use 
his lower extremities.  It indicates that the Veteran cannot 
live alone because he does not drive and needs the emotional 
companionship and someone to take him to the store.  The 
physician filling out the statement noted that the Veteran 
has chronic medical and mental health problems which are not 
likely to improve.

An August 2006 Aid and Attendance statement (on VA Form 21-
2680) indicates the Veteran's complaint that he has problems 
ambulating, doing housekeeping and shopping.  He had no 
restrictions in the upper extremities.  As for the lower 
extremities, he has cervical and thoracic spondylosis and 
peripheral neuropathy and is unable to walk long distances 
due to bilateral foot pain.  Other disorders listed as 
affecting the Veteran's ability to perform self-care, 
ambulate or travel beyond home include type II diabetes 
mellitus, sick sinus syndrome, syncope, bipolar disorder and 
diabetic neurogenic bladder.  It is noted that the Veteran 
uses a scooter for long distances.  Finally, it was remarked 
that the Veteran could benefit from aid and attendance for 
housekeeping.

The final Aid and Attendance statement issued in December 
2006 indicates diagnoses of cervical/lumbar spinal stenosis, 
polyneuropathy, neurogenic bladder, hypertension, conduction 
system disease-pacemaker, diabetes, bipolar disorder, and 
previous deep veinous thrombosis/vena caval filter insertion.  
It is noted that the Veteran did not need assistance with 
dressing, bathing, eating, transferring and walking less than 
50 feet.  He was not incontinent of bowel, but did have 
bladder incontinence for which he uses a condom catheter with 
a foley bag every night.  He could fully use his upper 
extremities, but use of his lower extremities was limited due 
to spinal stenosis, arthritis and neuropathy.  He was 
considered capable of managing his financial affairs.  
Despite that, it was stated that the Veteran cannot live 
along because he needs assistance with multiple medications, 
functional impairments, and catheter supplies and application 
thereof.

Finally, the Veteran underwent a Compensation and Pension 
(C&P) examination for Aid and Attendance in June 2006.  The 
examiner noted that the Veteran is not permanently bedridden 
nor was he currently hospitalized.  He was, however, a 
resident at the Orlando VA nursing home at the time of the 
examination.  He did not use any orthopedic or prosthetic 
appliance and had not lost significant visual acuity, but was 
unable to protect himself from daily hazards/dangers because 
of dizziness experienced once or more a day with imbalance 
that affects the Veteran's ability to ambulate.  He also was 
unable to bathe himself.  Examination found he was 
overweight, had an ataxic gait, could walk up to a few 
hundred yards without assistance, no limitation of motion of 
the cervical or thoracolumbar spines, and no loss of function 
of the upper and lower extremities.  The examiner noted that 
the Veteran had 5/5 motor strength in both the upper and 
lower extremities with deep tendon reflexes normal and 
intact.  The examiner opined that the Veteran does not 
qualify for aid and attendance based on his service-connected 
bipolar disorder.  Although he found the Veteran would not be 
able to protect himself from the hazards of daily living and 
would require assistance when leaving his residence, this was 
not related to or caused by his service-connected bipolar 
disorder but rather because of his unsteady gait.

In considering the enumerated factors in light of the above 
evidence, none of the evidence reveals the Veteran uses any 
prosthetic or orthopedic appliance that may need to be 
adjusted with the aid of another.  Although the evidence 
shows that he needs assistance in the preparation and serving 
of meals, it does not show he is unable to feed himself due 
to loss of coordination of upper extremities or extreme 
weakness.  In addition, although the evidence shows that the 
Veteran has urinary incontinence, there is no indication that 
his urinary incontinence is due to any service-connected 
disability.  Rather it is due to his type II diabetes 
mellitus.  Finally, the evidence shows the Veteran also needs 
assistance with bathing himself, but again there is no 
indication that this is due to any service-connected 
disability.  Rather this appears to be due to his cervical 
and lumbar spinal stenosis/arthrosis and peripheral 
neuropathy which make it difficult for him to move around and 
causes problems with his balance.  

Further, the evidence shows the Veteran to be fully oriented 
and competent to handle his finances.  Moreover, although the 
Veteran needs help with his medications, some of which are 
taken for his service-connected bipolar disorder, the 
evidence clearly reflects that the Veteran's need for aid and 
attendance is mostly because of his nonservice-connected 
disabilities, including type II diabetes mellitus, 
neuropathy, spinal stenosis, etc.  Thus, there is no 
indication that the Veteran's service-connected disabilities, 
especially his service-connected bipolar disorder, have a 
significant impact on his ability to attend to his daily 
needs.  Although he has a caregiver and lives in an assisted 
living facility, the evidence clearly shows that the need for 
aid and attendance is mostly due to the Veteran's inability 
to bathe himself and do things such as housekeeping, meal 
preparation and shopping because of his physical disabilities 
rather than his service-connected mental disability.

In sum, the Veteran's service-connected disabilities have not 
created the need for regular aid and attendance.  Nor have 
they rendered him bedridden or housebound.  Rather it is his 
multiple nonservice-connected physical disabilities that 
create the Veteran's need for regular aid and attendance.

Accordingly, the Board finds that the preponderance of the 
evidence is against finding that the Veteran is in need of 
regular aid and attendance, is bedridden or is permanently 
housebound because of his service-connected disabilities.  
Consequently, an award of special monthly compensation based 
on the need for regular aid and attendance or being 
housebound is not warranted.  

As the preponderance of the evidence is against the Veteran's 
claim for special monthly compensation based on the need for 
regular aid and attendance of another person or being 
housebound, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1  Vet. App. 49 (1990).   


ORDER

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance of another person or on 
account of being permanently housebound is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


